 



Exhibit 10.1

EAGLE MATERIALS INC.
INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

     This restricted stock unit agreement (the “Restricted Stock Unit Agreement”
or “Agreement”) entered into between Eagle Materials Inc., a Delaware
corporation (the “Company”), and          (the “Grantee”), an employee of the
Company or its Affiliates, with respect to a right (the “Award”) of
        units (“Restricted Stock Units”) representing shares of Common Stock (as
defined in the Eagle Materials Inc. Incentive Plan (the “Plan”)) granted to the
Grantee under the Plan on          (the “Award Date”), such number of units
subject to adjustment as provided in the Plan, and further subject to the
following terms and conditions:

     1. Relationship to Plan.

     This Award is subject to all of the terms, conditions and provisions of the
Plan and administrative interpretations thereunder, if any, which have been
adopted by the Company’s Compensation Committee (“Committee”) and are in effect
on the date hereof. Except as defined herein, capitalized terms shall have the
same meanings ascribed to them under the Plan. For the purposes of this
Restricted Stock Unit Agreement:

     (a) “Restricted Period” means the period commencing on the Award Date and
ending on the date that the Restricted Stock Units become fully payable in
accordance with Section 2.

     (b) “Vesting Date” means March 31, 2005.

     (c) “Vesting Period” means the period commencing on the Award Date and
ending on the date that the Award may fully vest in accordance with the schedule
provided in Section 2(a).

     2. Vesting and Payment.

     (a) Vesting Schedule. The Award shall vest on the Vesting Date based on the
number of points achieved at the end of the 2005 fiscal year based on the Fiscal
Year 2005 Operational Excellence Goals (as described in Exhibit B to this
Agreement) in accordance with the following schedule:

1



--------------------------------------------------------------------------------



 



                      Points   Percentage of Additional     Achieved

--------------------------------------------------------------------------------

  Restricted Stock Units Vested

--------------------------------------------------------------------------------

 
    100       100 %
 
    94       90 %
 
    88       80 %
 
    82       70 %
 
    76       60 %
 
    70       50 %
 
    64       40 %
 
    58       30 %
 
    52       20 %
 
    46       10 %
 
    40       0 %

     The determination of the number of points achieved shall be made and
approved by the Committee. The Committee shall have the sole authority to
determine the number of points achieved for purposes of this schedule, and its
determination shall be final, conclusive and binding on all parties. The exact
vesting percentage attained from the schedule shall be calculated based on
straight-line interpolation between the percentages shown in the schedule with
fractional percentages rounded to the nearest tenth of one percent.

     The Grantee must be in continuous employment with the Company or any of its
Affiliates or serve as a Director from the Award Date through the Vesting Date
in order for the Restricted Stock Units to vest as provided above. At the end of
the Vesting Period, if any Restricted Stock Units remain unvested, such
Restricted Stock Unit shall be forfeited.

     (b) Payment. One-third of the Restricted Stock Units that vest in
accordance with the schedule provided above in Section 2(a) shall become payable
as soon as administratively possible following the Vesting Date. The remaining
two-thirds shall become payable with one-third on the first anniversary of the
Vesting Date and one-third on the second anniversary of the Vesting Date.

     The Grantee must be in continuous employment with the Company or any of its
Affiliates or serve as a Director from the Award Date through the date the
portion of the Award would otherwise become payable in order for the Award to
become payable with respect to additional Restricted Stock Units.

     (c) Change in Control. This Award shall become fully vested and payable
without regard to the limitations set forth in subparagraph (a) or (b) above,
provided that the Grantee has been in continuous employment with the Company or
any of its Affiliates or served as a Director since the Award Date, upon the
occurrence of a Change in Control (as defined in Exhibit A to this Agreement)
within the Vesting Period, and fully payable (without regard to the limitations
set forth in subparagraph (b) above) upon a Change in Control within the
Restricted Period with respect to any Restricted Stock Units which are vested as
of the end of the Vesting Period, unless either (i) the Committee determines
that the terms of the transaction giving rise to the Change in Control provide
that the Award is to be replaced within a reasonable time after the

2



--------------------------------------------------------------------------------



 



Change in Control with an award of equivalent value of shares of the surviving
parent corporation or (ii) the Award is to be settled in cash in accordance with
the last sentence of this subparagraph (b). Upon a Change in Control, pursuant
to Section 16 of the Plan, the Company may, in its discretion, settle the Award
by a cash payment that the Committee shall determine in its sole discretion is
equal to the fair market value of the Award on the date of such event.

     3. Forfeiture of Award.

     Except as provided in any other agreement between the Grantee and the
Company, if the Grantee’s employment terminates, all unvested and vested (but
not yet payable) Restricted Stock Units, and all Dividend Equivalent Amounts (as
defined in Section 4) attributable thereto, as of the termination date shall be
forfeited.

     4. Dividend Equivalent Payments.

     During the period of time between the Award Date and the earlier of the
date the Restricted Stock Units paid or are settled, the Restricted Stock Units
will be evidenced by book entry registration. As of each date that dividends are
paid with respect to Common Stock after the end of the Vesting Period, the
Grantee shall have a number of additional Restricted Stock Units credited to his
or her account with respect to such dividends. The additional Restricted Stock
Units credited with respect to such dividends shall be determined by having a
Fair Market Value equal to the amount of the dividend paid per share of Common
Stock as of such dividend payment date multiplied by the number of Restricted
Stock Units credited to the Grantee’s account immediately prior to such dividend
payment date and divided by the Fair Market Value of the Common Stock on such
dividend payment date.

     5. Timing and Form of Payment.

     The Grantee may timely elect on or before December 31, 2004 to receive the
Award pursuant to an election form, and subject to such terms and conditions set
forth in such form, as prescribed by the Committee (“Election Form”). The
Grantee may timely elect to further defer receipt of the Award in such time and
manner, if any, as prescribed by the Committee in its sole and absolute
discretion.

     Notwithstanding anything herein to the contrary including the Grantee’s
election pursuant to the Election Form, the Company reserves the right to pay
the value of the vested Restricted Stock Units, to the extent not yet paid, to
the Grantee in the form of shares of Common Stock or an equivalent cash payment
at any time following vesting of the Award.

     6. Delivery of Shares.

     The Company shall not be obligated to deliver any shares of Common Stock if
counsel to the Company determines that such sale or delivery would violate any
applicable law or any rule or regulations of any governmental authority or any
rule or regulation of, or agreement of the Company with, any securities exchange
or association upon which the Common Stock is listed or quoted. The Company
shall in no event be obligated to take any

3



--------------------------------------------------------------------------------



 



affirmative action in order to cause the delivery of shares of Common Stock to
comply with any such law, rule, regulations or agreement.

     7. Notices.

     Notice or other communication to the Company with respect to this Award
must be made in the following manner, using such forms as the Company may from
time to time provide:

     (a) by electronic means as designated by the Committee;

     (b) by registered or certified United States mail, postage prepaid, to
Eagle Materials Inc., Attention: Secretary, 3811 Turtle Creek Blvd, Suite 1100,
Dallas, Texas 75219; or

     (c) by hand delivery or otherwise to Eagle Materials Inc., Attention:
Secretary, 3811 Turtle Creek Blvd, Suite 1100, Dallas, Texas 75219.

     Notwithstanding the foregoing, in the event that the address of the Company
is changed, any such notice shall instead be made pursuant to the foregoing
provisions at the Company’s current address.

     Any notices provided for in this Restricted Stock Unit Agreement or in the
Plan shall be given in writing or by such electronic means, as permitted by the
Committee, and shall be deemed effectively delivered or given upon receipt or,
in the case of notices delivered by the Company to the Grantee, five days after
deposit in the United States mail, postage prepaid, addressed to the Grantee at
the address specified at the end of this Agreement or at such other address as
the Grantee hereafter designates by written notice to the Company.

     8. Assignment of Award.

     Except as otherwise permitted by the Committee, the Grantee’s rights under
the Plan and this Restricted Stock Unit Agreement are personal; no assignment or
transfer of the Grantee’s rights under and interest in this Award may be made by
the Grantee other than by will, by beneficiary designation, by the laws of
descent and distribution or by a qualified domestic relations order; and this
Award is payable only to the Grantee during his lifetime.

     After the death of the Grantee, payment of the Award shall be permitted
only to the Grantee’s executor or the personal representative of the Grantee’s
estate (or by his assignee, in the event of a permitted assignment) and only to
the extent that the Award was payable on the date of the Grantee’s death.

     9. Stock Certificates.

     Certificates representing the Common Stock issued pursuant to the Award
will bear all legends required by law and necessary or advisable to effectuate
the provisions of the Plan and this Award. The Company may place a “stop
transfer” order against shares of the

4



--------------------------------------------------------------------------------



 



Common Stock issued pursuant to this Award until all restrictions and conditions
set forth in the Plan or this Agreement and in the legends referred to in this
Section 9 have been complied with.

     10. Withholding.

     No certificates representing shares of Common Stock awarded hereunder shall
be delivered to or in respect of an Grantee unless the amount of all federal,
state and other governmental withholding tax requirements imposed upon the
Company with respect to the issuance of such shares of Common Stock has been
remitted to the Company or unless provisions to pay such withholding
requirements have been made to the satisfaction of the Committee. The Committee
may make such provisions as it may deem appropriate for the withholding of any
taxes which it determines is required in connection with this Award. The Grantee
may pay all or any portion of the taxes required to be withheld by the Company
or paid by the Grantee in connection with this Award by delivering cash, or,
with the Committee’s approval, by electing to have the Company withhold shares
of Common Stock, or by delivering previously owned shares of Common Stock,
having a Fair Market Value equal to the amount required to be withheld or paid.
The Grantee must make the foregoing election on or before the date that the
amount of tax to be withheld is determined.

     11. Shareholder Rights.

     The Grantee shall have no rights of a shareholder with respect to shares of
Common Stock subject to the Award unless and until such time as the Award has
been paid pursuant to Section 5 and shares of Common Stock have been transferred
to the Grantee.

     12. Successors and Assigns.

     This Agreement shall bind and inure to the benefit of and be enforceable by
the Grantee, the Company and their respective permitted successors and assigns
(including personal representatives, heirs and legatees), except that the
Grantee may not assign any rights or obligations under this Agreement except to
the extent and in the manner expressly permitted herein.

     13. No Employment Guaranteed.

     No provision of this Restricted Stock Unit Agreement shall confer any right
upon the Grantee to continued employment with the Company or any Affiliate.

     14. Governing Law.

     This Restricted Stock Unit Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Texas.

     15. Amendment.

     This Agreement cannot be modified, altered or amended except by an
agreement, in writing, signed by both the Company and the Grantee.

5



--------------------------------------------------------------------------------



 



         

      EAGLE MATERIALS INC.  
Date: 

--------------------------------------------------------------------------------

By:  

--------------------------------------------------------------------------------


      Name:

--------------------------------------------------------------------------------


      Title:

--------------------------------------------------------------------------------

     The Grantee hereby accepts the foregoing Restricted Stock Unit Agreement,
subject to the terms and provisions of the Plan and administrative
interpretations thereof referred to above.

     

  GRANTEE:  
Date: 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


  [name]  

  Grantee’s Address:



 
 

--------------------------------------------------------------------------------

 
   
 
 

--------------------------------------------------------------------------------

 
   
 
 

--------------------------------------------------------------------------------

6



--------------------------------------------------------------------------------



 



Exhibit A

Change in Control

     For the purpose of this Agreement, a “Change of Control” shall mean the
occurrence of any of the following events:

     (a) The acquisition by any Person of beneficial ownership of securities of
the Company (including any such acquisition of beneficial ownership deemed to
have occurred pursuant to Rule 13d-5 under the Exchange Act) if, immediately
thereafter, such Person is the beneficial owner of (i) 50% or more of the total
number of outstanding shares of any single class of Company Common Stock or
(ii) 40% or more of the total number of outstanding shares of all classes of
Company Common Stock, unless such acquisition is made (a) directly from the
Company in a transaction approved by a majority of the members of the Incumbent
Board or (b) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company;

     (b) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (or who is otherwise designated as a member
of the Incumbent Board by such a vote) shall be considered as though such
individual were a member of the Incumbent Board, except that any such individual
shall not be considered a member of the Incumbent Board if his or her initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such term is used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board;

     (c) The consummation of a Business Combination, unless, immediately
following such Business Combination, (i) more than 50% of both the total number
of then outstanding shares of common stock of the parent corporation resulting
from such Business Combination and the combined voting power of the then
outstanding voting securities of such parent corporation entitled to vote
generally in the election of directors will be (or is) then beneficially owned,
directly or indirectly, by all or substantially all of the Persons who were the
beneficial owners, respectively, of the outstanding shares of Company Common
Stock immediately prior to such Business Combination in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the outstanding shares of Company Common Stock, (ii) no Person (other than any
employee benefit plan (or related trust) of the Company or any corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 40% or more of the total number of then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (iii) at
least a majority of the members of the board of directors of the parent
corporation resulting from such Business Combination were members of the
Incumbent Board immediately prior to the consummation of such Business
Combination; or

 



--------------------------------------------------------------------------------



 



     (d) Approval by the Board and the shareholders of the Company of (i) a
complete liquidation or dissolution of the Company or (ii) a Major Asset
Disposition (or, if there is no such approval by shareholders, consummation of
such Major Asset Disposition) unless, immediately following such Major Asset
Disposition, (A) Persons that were beneficial owners of the outstanding shares
of Company Common Stock immediately prior to such Major Asset Disposition
beneficially own, directly or indirectly, more than 50% of the total number of
then outstanding shares of common stock and the combined voting power of the
then outstanding shares of voting stock of the Company (if it continues to
exist) and of the Acquiring Entity in substantially the same proportions as
their ownership immediately prior to such Major Asset Disposition of the
outstanding shares of Company Common Stock; (B) no Person (other than any
employee benefit plan (or related trust) of the Company or such entity)
beneficially owns, directly or indirectly, 40% or more of the then outstanding
shares of common stock or the combined voting power of the then outstanding
voting securities of the Company (if it continues to exist) and of the Acquiring
Entity entitled to vote generally in the election of directors and (C) at least
a majority of the members of the Board of the Company (if it continues to exist)
and of the Acquiring Entity were members of the Incumbent Board at the time of
the execution of the initial agreement or action of the Board providing for such
Major Asset Disposition.

     For purposes of the foregoing,

     (i) the term “Person” means an individual, entity or group;

     (ii) the term “group” is used as it is defined for purposes of
Section 13(d)(3) of the Exchange Act;

     (iii) the terms “beneficial owner”, “beneficially ownership” and
“beneficially own” are used as defined for purposes of Rule 13d-3 under the
Exchange Act;

     (iv) the term “Business Combination” means (x) a merger, consolidation or
share exchange involving the Company or its stock or (y) an acquisition by the
Company, directly or through one or more subsidiaries, of another entity or its
stock or assets;

     (v) the term “Company Common Stock” shall mean the Common Stock, par value
$.01 per share, of the Company and the Class B Common Stock, par value $.01 per
share, of the Company (or, if the context requires, shall mean either such
class);

     (vi) the term “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

     (vii) the phrase “parent corporation resulting from a Business Combination”
means the Company if its stock is not acquired or converted in the Business
Combination and otherwise means the entity which as a result of such Business
Combination owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries;

A-2



--------------------------------------------------------------------------------



 



     (viii) the term “Major Asset Disposition” means the sale or other
disposition in one transaction or a series of related transactions of 50% or
more of the assets of the Company and its subsidiaries on a consolidated basis;
and any specified percentage or portion of the assets of the Company shall be
based on fair market value, as determined by a majority of the members of the
Incumbent Board;

     (ix) the term “Acquiring Entity” means the entity that acquires the largest
portion of the assets sold or otherwise disposed of in a Major Asset Disposition
(or the entity, if any, that owns a majority of the outstanding voting stock of
such acquiring entity entitled to vote generally in the election of directors or
members of a comparable governing body); and

     (x) the phrase “substantially the same proportions,” when used with
reference to ownership interests in the parent corporation resulting from a
Business Combination or in an Acquiring Entity, means substantially in
proportion to the number of shares of Company Common Stock beneficially owned by
the applicable Persons immediately prior to the Business Combination or Major
Asset Disposition, but is not to be construed in such a manner as to require
that the same ratio or number of shares of such parent corporation or Acquiring
Entity be issued, paid or delivered in exchange for or in respect of the shares
of each class of Company Common Stock.

A-3